Management's Discussion and Analysis of Financial Condition and Results of Operations of Grand Peak Capital Corp. as at May 28, 2008 The following discussion and analysis of the financial condition and results of operations of Grand Peak Capital Corp. (the "Company") for the six month period ended March 31, 2008 should be read in conjunction with the Company's unaudited consolidated interim financial statements and related notes for the three months ended March 31, 2008. During fiscal year 2007, the Company changed its financial year end from December 31 to September 30.As such, the discussion pertaining to the financial results herein is in reference to the six month period ended March 31, 2008, and the comparative periods presented will reflect the three month period ended March 31, 2007.The Company's financial statements included herein were prepared in accordance with Canadian generally accepted accounting principles and are expressed in U.S. dollars. Statements in this management's discussion and analysis, to the extent that they are not based on historical events, constitute forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995. These statements appear in a number of different places in this management's discussion and analysis and include statements regarding the intent, belief or current expectations of the Company and its directors or officers, primarily with respect to the future market size and future operating performance of the Company and its subsidiaries. Forward-looking statements include, without limitation, statements regarding the outlook for future operations, forecasts of future costs and expenditures, evaluation of market conditions, the outcome of legal proceedings, the adequacy of reserves, or other business plans. Investors are cautioned that any such forward-looking statements are not guarantees and may involve risks and uncertainties, and that actual results may differ from those in the forward-looking statements as a result of various factors such as general economic and business conditions, including changes in interest rates, prices and other economic conditions; actions by competitors; natural phenomena; actions by government authorities, including changes in government regulation; uncertainties associated with legal proceedings; technological development; future decisions by management in response to changing conditions; the ability to execute prospective business plans; and misjudgments in the course of preparing forward-looking statements.These risks, as well as others, could cause actual results and events to vary significantly.The Company does not undertake any obligation to release publicly any revision for updating any voluntary forward-looking statements. The following selected financial data for the past nine business quarters have been summarized from the Company’s unaudited quarterly financial statements and are qualified in their entirety by reference to, and should be read in conjunction with, such financial statements: Summary of Quarterly Results 2008 2007 2006 Q2 Q1 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Revenues $ 25 $ 18 $ 29 $ 14 $ 2 $ 89 $ (73 ) $ 6 $ 9 Net income (loss) (57 ) (26 ) (106 ) 37 (14 ) (34 ) (59 ) (13 ) 29 Net income (loss) per share Basic (0.01 ) (0.01 ) (0.01 ) (0.003 ) (0.002 ) (0.005 ) (0.008 ) (0.002 ) 0.005 Fully diluted (0.01 ) (0.01 ) (0.01 ) (0.003 ) (0.002 ) (0.005 ) (0.008 ) (0.002 ) 0.005 Total assets 2,224 2,252 1,180 625 441 448 160 305 132 Net assets 1,579 1,610 566 465 30 38 (253 ) (191 ) (332 ) Debt 645 642 615 400 411 411 412 499 464 Shareholders' equity (deficit) 1,579 1,609 565 225 30 38 (253 ) (191 ) (332 ) Capital stock 4,350 4,350 3,279 2,899 3,456 2,649 3,631 3,631 3,456 Dividends – Weighted average common stock outstanding, fully diluted share 14,267 13,700 13,700 11,033 7,940 7,940 7,069 6,376 5,934 Liquidity and Capital Resources The Company's principal assets consist of cash. The Company's principal sources of funds are its available cash resources, bank financing and public financing. The Company has no recurring cash requirements other than repayment of interest and principal on its debt, tax payments and corporate overhead. At March 31, 2008, the Company's readily available cash totaled $1,187,682, while additional sources of liquidity included $713,770 in marketable securities and $41,584 of loans, prepaid expenses and other receivables.The Company held cash and marketable securities of $438,536 and $2,340 respectively as at March 31, 2007.The Company's accounting policy is to report the value of marketable securities at the lower of cost or market at the time of the financial reporting period.The market value of marketable securities as at March 31, 2008 was $461,390.63.Total current assets as at March 31, 2008 were $1,943,036 compared to $440,875 as at March 31, Operating activities increased cash of $136,381 in the quarter ended March 31, 2008 due predominately to an increase in accounts payable and loans payable compared to a decrease of cash as a result of operating activities of $14,311 during the quarter ended March 31, 2007, predominately from the net loss incurred during such year.Investing activities reduced cash in the amount of $993,174 from the purchase of short term investments and marketable securities and deferred exploration and development expenses during the quarter ended March 31, 2008 compared to investing activities generating cash of nil in the quarter ended March 31, 2007.Financing activities generated cash of $1,700,991 from the issuance of common shares compared to nil in the quarter ended March 31, 2007. Financial Position Total assets of the Company as at March 31, 2008 increased to $2,224,780 compared to $440,875 at March 31, 2007, predominately from a private placement financing.The Company's liabilities increased to $645,751 as at March 31, 2008 compared to $410,771 as at March 31, 2007, due largely to the increase of accounts payable and accrued liabilities during the year.The Company reported loans payable of $404,000 as of March 31, 2008 compared to $342,936 at March 31, 2007. Shareholders'
